DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Donna Mason on August 9, 2022.
The application has been amended as follows: 
Claim 1 now reads as follows: –A piezoelectric sensor comprising: a piezoelectric element for detecting a pressure; an integrating circuit that integrates a current signal outputted from the piezoelectric element to convert the current signal into a voltage signal; an amplifier circuit that amplifies an output from the integrating circuit to output thereof to outside; a reference voltage source that prescribes an offset voltage of an output signal outputted from the amplifier circuit; a writable memory that stores information for setting an amplification factor of the amplifier circuit; a writing terminal for writing the information to the memory, and three user terminals for supplying a power to the piezoelectric sensor, supplying a GND to the piezoelectric sensor and outputting the output signal from the piezoelectric sensor, wherein the writing terminal is separated from the three user terminals; wherein the writing terminal and the three user terminals are provided to an external-connection connector that connects the piezoelectric sensor and the outside, and-3-Application No. 16/086,402 the writing terminal is provided at a position deeper in the external-connection connector than an end of the three user terminals.–
Claim 2 has been cancelled.
Claim 3 now reads as follows: – A piezoelectric sensor comprising: a piezoelectric element for detecting a pressure; an integrating circuit that integrates a current signal outputted from the piezoelectric element to convert the current signal into a voltage signal; an amplifier circuit that amplifies an output from the integrating circuit to output thereof to outside; a reference voltage source that prescribes an offset voltage of an output signal outputted from the amplifier circuit; a writable memory that stores information for setting the offset voltage of the reference voltage source; and a writing terminal for writing the information to the memory, and three user terminals for supplying a power to the piezoelectric sensor, supplying a GND to the piezoelectric sensor and outputting the output signal from the piezoelectric sensor, wherein the writing terminal is separated from the three user terminals; wherein the writing terminal and the three user terminals are provided to an external-connection connector that connects the piezoelectric sensor and the outside, and-4-Application No. 16/086,402 the writing terminal is provided at a position deeper in the external-connection connector than an end of the three user terminals.–
Claim 4 has been cancelled.
Claim 5 now reads as follows: – A piezoelectric sensor comprising: a piezoelectric element for detecting a pressure; an integrating circuit that integrates a current signal outputted from the piezoelectric element to convert the current signal into a voltage signal; an amplifier circuit that amplifies an output from the integrating circuit to output thereof to outside; a reference voltage source that prescribes an offset voltage of an output signal outputted from the amplifier circuit; a clip circuit for limiting an output from the amplifier circuit within a prescribed range; a writable memory that stores information for setting a clip voltage of the clip circuit; a writing terminal for writing the information to the memory, and three user terminals for supplying a power to the piezoelectric sensor, supplying a GND to the piezoelectric sensor and outputting the output signal from the piezoelectric sensor, wherein the writing terminal is separated from the three user terminals; wherein the writing terminal and the three user terminals are provided to an external-connection connector that connects the piezoelectric sensor and the outside, and -5-Application No. 16/086,402the writing terminal is provided at a position deeper in the external-connection connector than an end of the three user terminals.–
Claim 6 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, and 5, the prior art does not teach or suggest the claimed, “three user terminals for supplying a power to the piezoelectric sensor, supplying a GND to the piezoelectric sensor and outputting the output signal from the piezoelectric sensor, wherein the writing terminal is separated from the three user terminals; wherein the writing terminal and the three user terminals are provided to an external-connection connector that connects the piezoelectric sensor and the outside, and -5-Application No. 16/086,402the writing terminal is provided at a position deeper in the external-connection connector than an end of the three user terminals.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852